Appeal from a decision of the Unemployment Insurance Appeal Board by which it was determined that the appellant was liable under provisions of article 18 of the Labor Law in connection with his domestic servants. It was found that he employed four persons. It is conceded that appellant employed a cook, a waitress and a nurse or companion for his wife. The issue is whether Minnie Schneider, the laundress, was an independent contractor or an employee. She took the laundry away from the premises and was paid at current rates. In addition to this she worked at cleaning the apartment and at other times as an extra maid, particularly when there was a change of maids or when one was absent. In eight months of 1943, when *962the family lived in New York City as distinguished from their summer residence in Connecticut, Minnie received $50 or more in each of five months, $87.30 in October, over $40 in November and over $30 in December. It is not disclosed how much of these payments was for laundry “ at current rates ” and how much for other services at the apartment. It was proper to include her as one of the servants. (Matter of Auster, 263 App. Div. 773, affd. 288 N. Y. 643.) Decision affirmed, with costs to the Industrial Commissioner, All concur.